Citation Nr: 0213145	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-13 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to April 
1967 and from March 1968 to November 1969.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1999 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for degenerative disc disease at the C6-7 level 
with traumatic arthritis of the cervical spine.  A 20 percent 
disability rating was assigned effective from August 1994.  
The claims folder was subsequently transferred to the RO in 
No. Little Rock, Arkansas and the veteran appealed the 
initial disability evaluation assigned for his service-
connected cervical spine disorder.

In May 2001, the Board remanded the case to the RO for 
further development.  Due to a recent regulatory change, 
further development at the RO is necessary.

Where entitlement to compensation has already been 
established in a prior final rating action, an appellant's 
disagreement with a subsequent rating is a new claim for an 
"increased rating" based on the level of disability 
presently shown by the evidence.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  However, a claim placed in appellate 
status by a disagreement with the original or initial rating 
award but not yet ultimately resolved, as with the rating for 
the veteran's service-connected cervical spine disability, 
remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations must be assigned 
for separate period of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  Therefore, as shown on the title page, the Board 
does not characterize the issue of the proper rating for the 
veteran's service-connected cervical spine disability as an 
"increased rating." 

As an initial matter, in June 1994 the RO issued an 
administrative decision finding that the veteran's injuries 
to his cervical spine sustained in a November 1993 automobile 
accident were the result of his own willful misconduct.  The 
veteran was informed of this decision and furnished with 
notice of his appellate rights.  Thereafter, he filed a 
notice of disagreement to this decision in December 1994.  
The RO subsequently furnished him with a statement of the 
case addressing this issue in July 1996.  However, the 
evidence does not show that the veteran perfected an appeal 
to the Board of the June 1994 RO administrative decision.   

In a September 2002 written brief, the veteran's 
representative argued that the veteran's injuries in 1993 
were not due to misconduct.  In support of this contention, 
additional evidence was received from the veteran and his 
private physician.  As this constitutes a claim to reopen the 
administrative decision that found that the veteran's 
injuries sustained in a November 1993 automobile accident 
resulted from his willful conduct, the matter is referred to 
the RO for adjudication. 

The veteran's representative has also asserted that the claim 
for a disability rating in excess of 20 percent is 
inextricably intertwined with the issue of whether the 
injuries he sustained to his cervical spine in the 1993 
automobile accident resulted from his willful misconduct.  
The Board agrees with this assertion and finds that the issue 
certified on appeal cannot be decided until the RO has 
adjudicated the veteran's claim to reopen the previous 
administrative decision of June 1994.  Accordingly, the case 
must be remanded for the RO to adjudicate this new claim.


REMAND

In the present case, the veteran contends that his service-
connected cervical spine disability is more severe than 
presently evaluated.  For the reasons set forth below, the 
Board has determined that additional remand of this case is 
warranted. 

VA has a duty to assist to veterans and other claimants in 
the development of their claims.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-5107 (West 
Supp. 2001).  Additionally, VA has recently promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The duty 
to assist requires VA to make "reasonable efforts to obtain 
relevant records (including private records)."  
38 U.S.C.A.§ 5103A; 66 Fed. Reg. 45,620 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).

A longitudinal review of the claims folder suggests that 
pertinent private medical evidence exists that is not 
presently associated with the claims folder.  In particular, 
during a November 2001 VA examination, the veteran indicated 
that he was receiving private treatment for his cervical 
spine disabilities.  It does not appear that these private 
treatment records are associated with the claims folder.  As 
these records are potentially probative to the issue 
presented, they should be obtained. 

It is also noted that Dr. Craig N. Bash, a private physician, 
indicated in a December 2000 statement that he had been 
"treating [the veteran] for the past three years."  
Numerous statements have been received from Dr. Bash 
indicating that he has reviewed the veteran's medical records 
and history; however, actual clinical treatment records from 
Dr. Bash have not been received.  As records of medical 
treatment are potentially probative to the issue presented, 
an effort should be made to obtain relevant clinical 
treatment records from Dr. Bash.

In addition to the foregoing, the Board notes that the 
schedular criteria for evaluation of intervertebral disc 
syndrome were changed, effective September 23, 2002.  67 Fed. 
Reg. 54345-54349 (August 22, 2002) (to be codified as amended 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  Where a law or 
regulations changes after a claim has been filed or reopened, 
but before the administrative judicial process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  See 
Allin v. Brown, 6 Vet. App. 207, 211 (1994).  The legal 
obligation of VA to apply September 23, 2002, as the 
effective date of the revised regulations prevents the 
application, prior to that effective date, of the 
liberalizing law rule stated in Karnas.  See 38 U.S.C.A. § 
5110(g).  This effective date rule prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); see also McCay v. Brown, 
9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 
1997).  Accordingly, for any date prior to September 23, 
2002, the revised intervertebral disc syndrome rating 
criteria may not be applied to this claim.  The veteran 
should be furnished with the new rating criteria and allowed 
an opportunity to respond thereto.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his cervical 
spine disability since November 1993.  
The RO should obtain these records and 
associate them with the claims file.  The 
Board is particularly interested in 
obtaining the clinical treatment records 
from Dr. Bash.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should then evaluate the 
veteran's service-connected cervical 
spine disability under both the old and 
the new rating criteria.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, to include the revised criteria 
for rating intervertebral disc syndrome, 
and given the opportunity to respond 
thereto.

When the above actions have been completed, the case should 
be returned to the Board for further appellate consideration.  
By this action the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



